Exhibit 10.9

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT



THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made effective
as of this 18th day of June 2020 (the “Amendment Effective Date”) by and between
JOHN M. LIMONGELLI (“Executive”) and NEOS THERAPEUTICS, INC., a Delaware
corporation (the “Company”).  The Company and the Executive collectively are
referred to as the “Parties.”

BACKGROUND

WHEREAS,  the Executive is a party to an Employment Agreement with the Company
dated as of March 18, 2019, as amended by that certain First Amendment to
Employment Agreement dated as of October 1, 2019 and that certain Second
Amendment to Employment Agreement dated as of April 1, 2020 (the  “Employment
Agreement”); and

WHEREAS, the Company and the Executive desire to amend his Employment Agreement
as provided herein.

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company and the
Executive hereto agree as follows:

(1)        Terms not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement.

(2)        Paragraph (4)(c)(i) of the Employment Agreement hereby is deleted in
its entirety and replaced with the following as of the Amendment Effective Date:

“(i)   the Company shall pay to the Executive a lump sum in cash in an amount
equal to 18 months of his Base Salary then in effect plus 1.5 times his target
Annual Performance Bonus then in effect (collectively, the “CIC Severance
Amount”);”



(3)        Paragraph (4)(c)(ii) of the Employment Agreement hereby is deleted in
its entirety and replaced with the following as of the Amendment Effective Date:



“(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay the monthly employer COBRA premium for
the same level of group health coverage as in effect for the Executive on the
Date of Termination until the earliest of the following: (i) the 18 month
anniversary of the Date of Termination; (ii) the Executive’s eligibility for
group health coverage through other employment; or (iii) the end of the
Executive’s eligibility under COBRA for continuation coverage for health care.
Notwithstanding the foregoing, if the Company determines at any time that its
payments pursuant to this paragraph may be taxable income to the Executive, it
may convert such payments to payroll payments directly to the Executive on the
Company’s regular payroll dates, which shall be subject to tax-related
deductions and withholdings; and”



(4)        The Parties agree to execute such further instruments and to take
such further action as may be reasonably necessary to carry out the intent of
this Amendment.





--------------------------------------------------------------------------------

(5)        This Amendment together with the Employment Agreement constitute the
complete agreement of the Company and the Executive hereto with respect to the
subject matters referred to herein and supersedes all prior or contemporaneous
negotiations, promises, covenants, agreements or representations of every nature
whatsoever with respect thereto.  This Amendment cannot be amended, modified or
supplemented with respect to the Executive except by an instrument in writing
executed by the Company and the Executive.



(6)        The terms of this Amendment shall be binding upon, and shall inure to
the benefit of the Executive, the Company and their respective successors and
assigns.   Except as provided in this Amendment, all other terms and conditions
contained in the Employment Agreement shall remain unchanged and in full force
and effect.



(7)        This Amendment may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.



[SIGNATURES ON NEXT PAGE]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has executed this Amendment, in the case of the
Company by its duly authorized officer, as of the Amendment Effective Date.



COMPANY:

 

 

 

 

 

NEOS THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Gerald McLaughlin

 

Name: Gerald McLaughlin

 

Title: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ John M. Limongelli

 

John M. Limongelli

 



--------------------------------------------------------------------------------